Case: 18-40044    Document: 00514932961    Page: 1   Date Filed: 04/26/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                   FILED
                                                                 April 26, 2019
                                 No. 18-40044
                                                                Lyle W. Cayce
                                                                     Clerk
JOSE LUIS GARZA, individually and as Representatives of The Estate of
Jose Luis Garza, Jr., Deceased; VERONICA GARZA, individually and as
Representatives of The Estate of Jose Luis Garza, Jr., Deceased; CYNTHIA
LOPEZ, As Next Friend of Jose Ruben Garza, Minor Son,

             Plaintiffs - Appellants

v.

CITY OF DONNA,

             Defendant - Appellee




                Appeal from the United States District Court
                     for the Southern District of Texas


Before JOLLY, DENNIS, and HIGGINSON, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:
      On February 19, 2016, in a detention facility operated by the Donna
Police Department in Donna, Texas, Jose Luis Garza died by suicide. His estate
and survivors brought this suit under 42 U.S.C. § 1983 against a lone
defendant, the City of Donna, alleging violations of the Fourteenth
Amendment’s Due Process Clause in the time leading up to, and immediately
following, Garza’s suicide. The district court granted summary judgment to the
City, and we affirm.
    Case: 18-40044     Document: 00514932961       Page: 2   Date Filed: 04/26/2019



                                   No. 18-40044
                                          I
      In the early morning of February 19, 2016, officers of the Donna Police
Department (“DPD”) responded to a 911 call by Veronica Garza. Her call
concerned her son, Jose Luis Garza, who was heavily intoxicated and arguing
with his brother at the family’s home. Officer Mario Silva was the first to
respond at around 5:40 AM, with two other DPD officers soon joining. Veronica
told officers that “I feared for his life” and “I’m afraid of him hurting himself.”
Officer Silva arrested Jose Luis Garza for “assault by threat” and transported
him to DPD’s facility. Though called a “jail,” the district court clarified that it
is “a short-term holding facility where––unlike a county jail or state prison––
detainees do not stay long.” Officer Silva booked Garza into the jail and placed
him in a cell just after 6 AM. Officer Silva took no particular mental-health
precautions when he brought Garza to the jail.
      Garza was placed in a cell that contained a camera, and some time after
8 AM, he obscured the camera’s lens. A DPD employee, Minerva Perez, was
tasked with monitoring the jail’s camera feeds under the jail’s written policy.
Her shift had begun at 6 AM, and during the morning, she answered 911 calls,
one of her other duties. She did not notice that Garza had blocked the camera
in his cell. She would later assert that, once jailers arrived to start their shifts,
it was their responsibility to monitor the jail’s inmates.
      Those jailers were Esteban Garza––no relation to the decedent––and
Nathan Coronado, who started their shifts at 8 AM. The jailers heard Garza
banging on his cell door and making other noise to get their attention. It is
disputed whether Garza’s noisemaking prompted the jailers to check on him.
The jail’s written policy required hourly cell checks. The jail’s log showed a
check was done at 8:10 AM, though the check was not recorded




                                         2
     Case: 18-40044       Document: 00514932961         Page: 3     Date Filed: 04/26/2019



                                       No. 18-40044
contemporaneously. 1 After that point, the jailers worked on signs that DPD’s
police chief, Ruben De Leon, directed them to put up in the jail. One read
“Welcome to Donna Hilton,” 2 and another showed the logo of the Punisher, a
comic-book character known for carrying out vigilante justice. Occupied with
the signs, the jailers missed that Garza had hanged himself, and it took the
chance arrival of agents from U.S. Immigration and Customs Enforcement
(ICE) for Garza’s suicide to be discovered. The ICE agents had arrived at 8:40
AM and found him at 8:49 AM. It was unclear how long he had been hanging.
       Once Garza was discovered hanging, roughly two minutes passed before
Lieutenant Rene Rosas and Captain Ricardo Suarez of DPD began performing
CPR on him. During this time, emergency help was called, and it arrived in
the form of Hidalgo County emergency medical technician Frank Tafolla.
Rosas and Suarez had vigorously performed CPR in the interim, but they did
not answer Tafolla’s questions about what had happened to Garza.
Consequently, Tafolla, who transported Garza to the hospital, lacked
information to relay to hospital staff upon arrival. Garza was pronounced dead
at the hospital at 9:12 AM.
       This lawsuit against the City of Donna via 42 U.S.C. § 1983 followed.
Garza’s estate, mother, and son alleged violations of due process under the
Fourteenth Amendment in the hours leading up to Garza’s suicide and in the
moments that followed. Their suit called five aspects of the events of February
19 into question, each implicating the actions of different DPD employees:
Officer Silva, the arresting officer who booked Garza into the jail; Minerva



       1 Jailer Garza added the 8:10 AM check to the jail’s cell-check log after Garza’s death
and after the Texas Rangers concluded their post-incident investigation. The actual
occurrence of the check is thus a sharply contested fact issue.
       2 Appellants interpret the “Donna Hilton” sign as a reference to the notorious Vietnam

POW camp, the so-called “Hanoi Hilton.”
                                              3
    Case: 18-40044     Document: 00514932961      Page: 4   Date Filed: 04/26/2019



                                  No. 18-40044
Perez, the employee allegedly responsible for watching the camera monitoring
Garza’s cell; the two jailers, Esteban Garza and Nathan Coronado, who were
present but did not discover Garza’s suicide; the two senior DPD officers,
Lieutenant Rosas and Captain Suarez, who performed CPR on Garza but
allegedly did not relate information to Tafolla, the EMT; and the police chief,
Ruben De Leon, whose instruction to install the “Donna Hilton” and Punisher
signs had allegedly occupied the two jailers’ attention that morning.         The
district court rejected each proposed basis for municipal liability and granted
summary judgment to the City, from which this appeal arises.


                                        II
      Summary judgment is appropriate if “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a). We review the district court’s decision
de novo, applying the same legal standard used by the district court. Hyatt v.
Thomas, 843 F.3d 172, 176–77 (5th Cir. 2016). We view all evidence in the light
most favorable to the non-movant and draw all reasonable inferences in its
favor. E.E.O.C. v. LHC Group, Inc., 773 F.3d 688, 694 (5th Cir. 2014).


                                        III
      “The constitutional rights of a pretrial detainee . . . flow from both the
procedural and substantive due process guarantees of the Fourteenth
Amendment.” Hare v. City of Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1996)
(en banc) (citing Bell v. Wolfish, 441 U.S. 520 (1979)). These rights include the
right to medical care, Sanchez v. Young County, Tex., 866 F.3d 274, 279 (5th
Cir. 2017), and the right to protection from known suicidal tendencies, Flores
v. County of Hardeman, Tex., 124 F.3d 736, 738 (5th Cir. 1997).


                                        4
    Case: 18-40044     Document: 00514932961      Page: 5   Date Filed: 04/26/2019



                                  No. 18-40044
      A municipality may be liable under 42 U.S.C. § 1983 for the violation of
these rights. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690
(1978). When attributing violations         of pretrial detainees’ rights to
municipalities, the cause of those violations is characterized either as a
condition of confinement or as an episodic act or omission. Hare, 74 F.3d at
644. Cases of the former are attacks on “general conditions, practices, rules, or
restrictions of pretrial confinement.” Id. In cases of the latter, “the complained-
of harm is a particular act or omission of one or more officials,” and “an actor
usually is interposed between the detainee and the municipality.” Scott v.
Murphy, 114 F.3d 51, 53 (5th Cir. 1997) (en banc).
      Appellants presented a conditions theory and numerous episodic-act
theories to the district court, all of which were rejected. We take each in turn.
                                        A
      In a case challenging conditions of confinement, “the proper inquiry is
whether those conditions amount to punishment of the detainee.” Bell, 441
U.S. at 535. “[I]f a restriction or condition is not reasonably related to a
legitimate goal––if it is arbitrary or purposeless––a court permissibly may
infer that the purpose of the governmental action is punishment that may not
constitutionally be inflicted upon detainees qua detainees.” Id. at 539. Our
court has said that a condition may take the form of “a rule,” a “restriction,”
“an identifiable intended condition or practice,” or “acts or omissions” by a jail
official that are “sufficiently extended or pervasive.” Estate of Henson v.
Wichita County, Tex., 795 F.3d 456, 468 (5th Cir. 2015) (quoting Duvall v.
Dallas County, Tex., 631 F.3d 203, 207 (5th Cir. 2011)). Per Bell, such condition
must be “not reasonably related to a legitimate governmental objective” and
must cause the inmate’s constitutional deprivation. Id.
      Appellants’ conditions theory centers on the signs that Ruben De Leon,
DPD’s police chief, ordered installed in the jail. Those signs, as noted, bore the
                                        5
    Case: 18-40044     Document: 00514932961     Page: 6     Date Filed: 04/26/2019



                                  No. 18-40044
message “Welcome to Donna Hilton” and the Punisher logo, respectively, and
Jailers Garza and Coronado were assembling them at the critical time on
February 19. Appellants view the Donna Hilton sign as “mockingly invok[ing]
the torture of POWs.” Donna officials venture a positive interpretation of the
sign. De Leon said he “wanted buy in from the jailers and the staff to remember
that we’re here to serve – the people who come in, some people call them
prisoners. I call them customers.” Robert Calloway, a Texas Ranger who
investigated Garza’s death, saw it as a reference to the Vietnam POW camp,
as Appellants do.
      Appellants view the Punisher logo as “favorably advocat[ing] vigilante
violence.” At summary judgment, Appellants argued at length for a “link
between Punisher imagery and abusive police behavior.” Among other sources,
they relied on a dissenting opinion in a recent Eighth Circuit case, which, citing
Wikipedia, explained that the Punisher was an “antihero” figure “created by
Marvel Comics in 1974 as an antagonist to Spider-Man,” who “considers
killing, kidnapping, extortion, coercion, threats of violence, and torture to be
acceptable crime fighting tactics.” Stitzes v. City of West Memphis, Ark., 606
F.3d 461, 472 n.9 (8th Cir. 2010) (Lange, J., dissenting).
      In Appellants’ view, the signs, taken together, announce an “official
policy of prisoner mistreatment” or “official encouragement of intentional
mistreatment of detainees.” They argue that the signs should thus be
categorized as a “condition” of the confinement to which Garza was subjected.
The signs “served no valid governmental purpose,” and their installation
caused Garza’s constitutional deprivation because it preoccupied Jailers Garza
and Coronado to the detriment of their core duties.
      The district court declined to consider Appellants’ suit as a conditions-
of-confinement case. It cited several similar jail-suicide cases that our court
elected to treat as episodic-act cases, rather than conditions cases. See
                                        6
     Case: 18-40044        Document: 00514932961          Page: 7     Date Filed: 04/26/2019



                                        No. 18-40044
Anderson v. Dallas County, Tex., 286 F. App’x 850, 858 (5th Cir. 2008); Flores,
124 F.3d at 738. It applied our court’s rule that theories in which a particular
actor is “interposed” between the injured party and the municipal defendant
are properly treated as episodic-act cases. 3 All of Appellants’ theories
ultimately turn on acts or, more often, omissions by DPD staff, making this an
episodic-act case. The theory of the distracted jailers, for instance, turns on the
jailers’ alleged omission of required cell checks.
       Appellants’ conditions theory is an effort to fit a square peg into a round
hole. Prior conditions cases have concerned durable restraints or impositions
on inmates’ lives like overcrowding, deprivation of phone or mail privileges,
the use of disciplinary segregation, or excessive heat. See Yates v. Collier, 868
F.3d 354, 360 (5th Cir. 2017) (heat); Scott, 114 F.3d at 53 & n.2 (collecting other
examples). The import of the Donna jail’s signs is too nebulous to amount to an
official rule or restriction, and the signs do not operate as a continuing burden
on inmate life in the way that dangerously high temperatures or overcrowded
cells do. As such, the district court was correct to reject Appellants’ conditions
theory.
                                               B
       To establish municipal liability in an episodic-act case, a plaintiff must
show “(1) that the municipal employee violated the pretrial detainee’s clearly
established constitutional rights with subjective deliberate indifference; and
(2) that this violation resulted from a municipal policy or custom adopted and


       3 The district court did go a step beyond our precedent by asserting that our court
“uniformly” holds that jail-suicide cases are to be decided on an episodic-act basis. In a recent
case, we allowed that a jail suicide might give rise to a conditions theory. Sanchez, 866 F.3d
at 279. As we explained, “plaintiffs can bring a pretrial detainee case, whether or not it
ultimately involves suicide, under alternative theories of episodic acts and omissions by
individual defendants or unconstitutional conditions of confinement.” Id. at 279 n.3. Because
the district court in that case had not considered that possibility, we remanded with
instructions to do so. Id. at 279.
                                               7
     Case: 18-40044        Document: 00514932961          Page: 8     Date Filed: 04/26/2019



                                        No. 18-40044
maintained with objective deliberate indifference.” Brumfield v. Hollins, 551
F.3d 322, 331 (5th Cir. 2008) (quoting Olabisiomotosho v. City of Houston, 185
F.3d 521, 528–29 (5th Cir. 1999)).
       The district court’s analysis focused on the first prong of the episodic-act
framework as applied to each employee whose conduct Appellants put in
question, scrutinizing the employee’s knowledge and state of mind. The district
court’s formulation of “subjective deliberate indifference” was central to its
rulings. The district court defined “subjective deliberate indifference” as
follows: “a plaintiff must show that public officers were [1] aware of facts from
which an inference of a substantial risk of serious harm to an individual could
be drawn; [2] that they actually drew the inference; and [3] that their response
indicates subjective intention that the harm occur.” The district court drew this
quote from Sanchez v. Young County, Tex., 866 F.3d 274, 280 (5th Cir. 2017).
The third element, “subjective intention that the harm occur,” recurs in the
district court’s analysis, 4 and it is the object of Appellants’ criticism.
       The district court’s “intention” requirement, though taken from
statements in decisions of our court, is contrary to the weight of our case law
and to the Supreme Court precedent from which our cases flow. Our court has
based its Fourteenth Amendment case law concerning pretrial detainees on
the Supreme Court’s Eighth Amendment precedent concerning prisoners. See



       4 See Garza v. City of Donna, 2017 WL 6498392, at *9 (S.D. Tex. Dec. 15, 2017) (“Silva’s
response (taking no special action to prevent Decedent from committing suicide) does not
indicate a ‘subjective intention that the [suicide] occur.’”); id. at *11 (“There is also no
evidence that [Esteban] Garza’s failure to intercede was motivated by a ‘subjective intention
that the [suicide] occur . . . .”); id. at *12 (“Coronado’s lack of special supervision or
intervention does not indicate a subjective intention that Decedent commit suicide.”); id. at
*13 (“[A] fact finder could not reasonably infer that Perez’s dereliction of her duty to monitor
indicate subjective intention that Decedent commit suicide.”); id. at *13 (“It is thus impossible
to infer . . . that Ruben [De Leon] intended Decedent to kill himself . . . .”); id. at *14 (“The
events before and after this thirty-second failure to administer CPR do not suggest
Defendant’s employees intended that Decedent die or otherwise suffer.”).
                                               8
    Case: 18-40044     Document: 00514932961     Page: 9   Date Filed: 04/26/2019



                                  No. 18-40044
Hare, 74 F.3d at 643–44 (citing Farmer v. Brennan, 511 U.S. 825 (1994)).
Among those borrowings is our understanding of subjective deliberate
indifference. In Farmer, the Supreme Court distinguished that culpable
mental state from negligence, on the one hand, and knowledge and intent, on
the other: “While Estelle establishes that deliberate indifference entails
something more than mere negligence, the cases are also clear that it is
satisfied by something less than acts or omissions for the very purpose of
causing harm or with knowledge that harm will result.” 511 U.S. at 835 (citing
Estelle v. Gamble, 429 U.S. 97 (1976)). “It is, indeed, fair to say that acting or
failing to act with deliberate indifference to a substantial risk of serious harm
to a prisoner is the equivalent of recklessly disregarding that risk.” Id. at 836.
The Court ultimately held that an official cannot be found liable “unless the
official knows of and disregards an excessive risk to inmate safety; the official
must both be aware of facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must also draw the inference.”
Id. at 837.
      Farmer therefore provides the first two elements of the deliberate-
indifference standard applied by the district court, but not its third, that there
be a “subjective intention that the harm occur.” This third element elevates the
required showing beyond what Farmer directed to a level that Farmer
expressly distinguished. The district court’s cited authority for this element,
Sanchez v. Young County, relied on Thompson v. Upshur County, Texa, 245
F.3d 447, 458 (5th Cir. 2001). Thompson, in turn, paraphrased Hare v. City of
Corinth, in which our en banc court applied Farmer to pretrial detainees. In
Hare, however, the phrase was no more than a passing remark in an extended
admonition. The challengers had argued that pretrial detainees deserved more
protection than convicted prisoners and were pushing for a less demanding


                                        9
    Case: 18-40044         Document: 00514932961           Page: 10     Date Filed: 04/26/2019



                                         No. 18-40044
standard than Farmer’s deliberate-indifference test. Rejecting that separate,
contested argument, our court quoted a Seventh Circuit decision and said:
       We share the concern of the Seventh Circuit that the Farmer
       standard not be transmuted into a negligence inquiry. “Deliberate
       indifference, i.e., the subjective intent to cause harm, cannot be
       inferred from a prison guard’s failure to act reasonably. It if it
       could, the standard applied would be more akin to negligence than
       deliberate indifference.”
74 F.3d at 649 (emphasis added). No citation accompanied this quote, which
appears to be taken from Gibbs v. Franklin, 49 F.3d 1206, 1208 (7th Cir. 1995),
a decision that came shortly after Farmer and viewed Farmer as working no
change in Seventh Circuit precedent. Id. That court fixed its error the next
year. See Haley v. Gross, 86 F.3d 630, 641 (7th Cir. 1996) (“To the extent that
any language in our prior cases may have suggested that a plaintiff inmate
making a deliberate indifference claim must establish that prison officials
intended the harm that ultimately transpired, those statements do not
accurately state the law in this circuit post Farmer v. Brennan.”) (citing Gibbs,
49 F.3d at 1207).
       Though “subjective intention” and its variants have occasionally
appeared in our decisions beyond the aforementioned instances, 5 far more


       5 See Brown v. Strain, 663 F.3d 245, 249 (5th Cir. 2011) (“subjectively intended that
harm to occur”); Tamez v. Manthey, 589 F.3d 764, 770 (5th Cir. 2009) (“subjectively intended
that harm occur”); Mace v. City of Palestine, 333 F.3d 621, 626 (5th Cir. 2003) (“subjective
intent to cause harm”); Wagner v. Bay City, Tex., 227 F.3d 316, 324 (5th Cir. 2000) (“subjective
intent to cause harm”). Wagner relied on the same remark in Hare as Thompson had, and
Mace followed Wagner; Tamez followed Thompson, and Brown then followed Tamez.
        In these cases, unlike in the district court’s decision here, the “subjective intent” prong
has typically not played a central role. In Brown, the interlocutory posture did not confer
jurisdiction to review the factual record of deliberate indifference. See 663 F.3d at 250–51. In
Tamez, the defendants were not even aware of the risk of harm, much less indifferent or
purposeful regarding that risk. See 589 F.3d at 771. In Thompson, the court’s rulings as to
two defendants turned on the existence of clearly established law for qualified immunity
purposes, while the ruling as to the third turned on the objective reasonableness of her
conduct, not her state of mind. See 245 F.3d at 460–64. In Sanchez, deliberate indifference
                                               10
    Case: 18-40044        Document: 00514932961          Page: 11      Date Filed: 04/26/2019



                                        No. 18-40044
often we adhere to Farmer’s formulation: “the official knows of and disregards
an excessive risk to inmate safety.” 511 U.S. at 837. See, e.g., DeLaughter v.
Woodall, 909 F.3d 130, 136 (5th Cir. 2018); Perniciaro v. Lea, 901 F.3d 241,
257 (5th Cir. 2018); Jones v. Tex. Dep’t of Crim. Justice, 880 F.3d 756, 759 (5th
Cir. 2018); Grogan v. Kumar, 873 F.3d 273, 277 (5th Cir. 2017); Alderson v.
Concordia Parish Corr. Facility, 848 F.3d 415, 419–20 (5th Cir. 2017); Hyatt,
843 F.3d at 179; Hinojosa v. Livingston, 807 F.3d 657, 665 (5th Cir. 2015); id.
at 684 (Jones, J., dissenting); Williams v. Hampton, 797 F.3d 276, 281 (5th Cir.
2015) (en banc); Estate of Henson, 795 F.3d at 464; Brumfield, 551 F.3d at 331;
Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 755 (5th Cir. 2001); Jacobs
v. W. Feliciana Sheriff’s Dep’t, 228 F.3d 388, 395 (5th Cir. 2000); Sibley v.
Lemaire, 184 F.3d 481, 489 (5th Cir. 1999); Downey v. Denton County, Tex., 119
F.3d 381, 385 (5th Cir. 1997); Hare, 74 F.3d at 648–49 (en banc). In this line of
cases, which includes en banc decisions two decades apart, 6 none requires proof
that officials subjectively intend that the harm occur. The case law of the other
circuits adheres to Farmer and hence does not require a showing of subjective
intent either. 7


was one of four grounds on which the panel majority rejected the plaintiffs–appellants’
municipal liability claim. See 866 F.3d at 280–81. While “subjective intent” appeared in the
definition of deliberate indifference, it did not figure expressly in the court’s analysis of the
facts. See 866 F.3d at 280. But see Mace, 333 F.3d at 626 (looking for evidence “indicating
that the [defendant] intentionally delayed driving [an] ambulance in order to cause harm”);
Wagner, 227 F.3d at 325 (considering whether the facts could show that “defendants intended
to harm” the decedent in the case).
        6 However one might square the passing remark in Hare with the standard that case

announced, our 2015 en banc decision in Williams v. Hampton was unambiguous. The
majority and dissenting opinions agreed that Farmer’s “knows and disregards” formulation
governed. See 797 F.3d at 281 (Owen, J.) (majority opinion); id. at 301 (Graves, J., dissenting).
        7 See Leite v. Bergeron, 911 F.3d 47, 52 (1st Cir. 2018) (“knows of and disregards”);

Walker v. Schult, 717 F.3d 119, 125 (2nd Cir. 2013) (“know of, and disregard”); Palakovic v.
Wetzel, 854 F.3d 209, 225 n.17 (3rd Cir. 2017) (“knew or was aware of and disregarded”);
Thompson v. Virginia, 878 F.3d 89, 107 (4th Cir. 2017) (“knew of and disregarded”); Guertin
v. Michigan, 912 F.3d 907, 926 (6th Cir. 2019) (“knew of facts from which they could infer a
substantial risk of serious harm, that they did infer it, and that they acted with indifference
                                              11
    Case: 18-40044        Document: 00514932961          Page: 12     Date Filed: 04/26/2019



                                       No. 18-40044
       Though we cannot fault a district court that followed statements we have
previously made, we cannot endorse an analysis that departed from controlling
Supreme Court and Fifth Circuit law. We can, however, “affirm on any ground
raised below and supported by the record, even if the district court did not
reach it.” Williams v. J.B. Hunt Transp., Inc., 826 F.3d 806, 810 (5th Cir. 2016).
       As explained above, to establish municipal liability based on an
employee’s episodic act or omission, a plaintiff must show the violation
“resulted from a municipal policy or custom adopted and maintained with
objective deliberate indifference.” Brumfield, 551 F.3d at 331. A policy or
custom may be attributed to a municipal defendant through the identification
of a final policymaking authority. See Bd. of County Comm’rs of Bryan County,
Okla. v. Brown, 520 U.S. 397, 407 (1997); City of St. Louis v. Propotnik, 485
U.S. 112, 123 (1988). Identification of an official as a final policymaking
authority is a question of state and local law. Propotnik, 485 U.S. at 124. We
have previously found that Texas police chiefs are final policymakers for their
municipalities, and it has often not been a disputed issue in the cases. See, e.g.,
Zarnow v. City of Wichita Falls, Tex., 614 F.3d 161, 168 (5th Cir. 2010)
(concluding, from promulgation of “General Orders” by police chief, that he was
final policymaking authority for “internal police policy”); Peterson v. City of
Fort Worth, Tex., 588 F.3d 838, 847–48 (5th Cir. 2009) (not disputed); Lewis v.
Pugh, 289 F. App’x 767, 776 (5th Cir. 2008) (not disputed).




toward the individual’s rights”); Daugherty v. Page, 906 F.3d 606, 611 (7th Cir. 2018) (“knew
of and consciously disregarded”); Barr v. Pearson, 909 F.3d 919, 921 (8th Cir. 2018) (“knew
of and deliberately disregarded”); Hines v. Youseff, 914 F.3d 1218, 1229 (9th Cir. 2019)
(“knows . . . and disregards”); Vasquez v. Davis, 882 F.3d 1270, 1275 (10th Cir. 2018) (“knew
of and disregarded”); Mitchell v. Nobles, 873 F.3d 869, 876 (11th Cir. 2018) (“(1) subjective
knowledge of a risk of serious harm; (2) disregard of that risk; and (3) by conduct that is more
than mere negligence”); Acosta v. Nelson, 561 F. App’x 4, 5 (D.C. Cir. 2014) (“knows of
and disregards”).
                                              12
    Case: 18-40044     Document: 00514932961      Page: 13    Date Filed: 04/26/2019



                                   No. 18-40044
      Assuming Ruben De Leon was a final policymaking authority for the
City, Appellants must show a policy or custom of his that was the moving force
for the episodic acts or omissions of DPD employees. James v. Harris County,
577 F.3d 612, 617 (5th Cir. 2009). Policy can take the “form of written policy
statements, ordinances, or regulations.” Id. It can be “a widespread practice
that is ‘so common and well-settled as to constitute a custom that fairly
represents municipal policy.’” Id. (quoting Piotrowski v. City of Houston, 237
F.3d 567, 579 (5th Cir. 2001)). It can take the form of a failure to train, provided
that the failure is “closely related to the ultimate injury” and not just
attributable to a particular officer’s shortcomings. City of Canton, Ohio v.
Harris, 489 U.S. 378, 388–91 (1989). It can also be a decision to adopt a course
of action to handle a particular situation, if made by an authorized
decisionmaker. Pembaur v. City of Cincinnati, 475 U.S. 469, 480–81 (1986).
      Appellants do not attribute the actions of the arresting officer, Silva, or
the senior officers who performed CPR, Rosas and Suarez, to any particular
policy or custom. What they argue for Silva, Rosas, and Suarez is that De
Leon’s order to post the “Welcome to Donna Hilton” and “Punisher” signs
announced an official policy of detainee mistreatment. The import of the signs
is too general and inexact for the signs to constitute the sort of specific directive
required for municipal liability, and it is too nebulous to constitute a moving
force. The episodic acts or omissions of these employees therefore cannot be
attributed to the City.
      Appellants say Minerva Perez displayed “utter confusion” about her
responsibility to monitor the jail’s camera feeds, invoking the failure-to-train
principles articulated by City of Canton v. Harris. “Under Canton, when a
municipal entity enacts a facially valid policy but fails to train its employees
to implement it in a constitutional manner, that failure constitutes ‘official
policy’ that can support municipal liability if it ‘amounts to deliberate
                                         13
   Case: 18-40044     Document: 00514932961     Page: 14   Date Filed: 04/26/2019



                                 No. 18-40044
indifference.’” Littell v. Houston Indep. Sch. Dist., 894 F.3d 616, 624 (5th Cir.
2018) (quoting Canton, 489 U.S. at 388). Deliberate indifference may be
inferred either from a pattern of constitutional violations or, absent proof of a
pattern, from “showing a single incident with proof of the possibility of
recurring situations that present an obvious potential for violation of
constitutional rights.” Id. (quoting Burge v. St. Tammany Parish, 336 F.3d 363,
373 (5th Cir. 2003)). The latter inference “is possible only in very narrow
circumstances” because we have “generally reserved the single-incident
method . . . for cases in which the policymaker provides no training whatsoever
with respect to the relevant constitutional duty, as opposed to training that is
inadequate only as to the particular conduct that gave rise to the plaintiff’s
injury.” Id. at 625 & n.5 (quotations and citations omitted).
      Appellants put forward no evidence of a pattern of violations stemming
from deficient training, so their case depends on the single-incident method of
demonstrating deliberate indifference. As we have emphasized, deliberate
indifference may be inferred this way “only in narrow and extreme
circumstances,” and decisions by our court drawing the inference are rare.
Littell, 894 F.3d at 627; see also Pineda v. City of Houston, 291 F.3d 325, 334–
35 (5th Cir. 2002) (reiterating the rarity of this method’s successful
application). Appellants have not carried their burden here. The summary
judgment record contains no evidence of the training that Perez did and did
not receive, other than that De Leon had trained Perez. Moreover, the record
has no evidence about the population that passes through the City’s jail or
about the jail’s operations from which the possibility of recurring situations
threatening to constitutional rights might be assessed. It is apparent that this
record is inadequate to support a failure-to-train theory as to Perez.
      Of the jailers, Esteban Garza and Coronado, Appellants note their
preoccupation on February 19 with installing signs in the jail, to the detriment
                                       14
    Case: 18-40044    Document: 00514932961         Page: 15   Date Filed: 04/26/2019



                                     No. 18-40044
of their job duties, and they attribute the jailers’ distraction to the directive
from De Leon to install the signs. It is true that a decision to adopt “a course
of action tailored to a particular situation” by a municipal government’s
authorized decisionmaker may constitute an official policy. Pembaur, 475 U.S.
at 483. But municipal liability arises only where the “deliberate choice to follow
a course of action is made from among various alternatives by the official or
officials responsible for establishing final policy with respect to the subject
matter in question.” Id. at 483–84 (emphasis added). Nothing in the record
indicates that De Leon was aware of Garza’s presence at the jail, much less
that he instructed the jailers to disregard Garza in favor of installing the signs.
It thus cannot be said that De Leon’s directive was deliberate in the sense
meant by Pembaur or that it was tailored to the particular situation of Garza’s
confinement. Consequently, it is apparent that the record cannot support
municipal liability on this basis.
       In sum, whatever we may think of the various DPD employees’ actions
on February 19, 2016, Appellants have not set forth evidence by which those
actions might reasonably be attributed to the City. Accordingly, the City is
entitled to judgment as a matter of law, making the district court’s grant of
summary judgment to the City the correct outcome on this record.


                                         IV
       For the foregoing reasons, we AFFIRM.




                                         15